Exhibit 10.1.4
Execution Version


SECOND AMENDMENT
SECOND AMENDMENT under the Credit Agreement referred to below, dated as of
February 15, 2017 (this “Second Amendment”), among THE HERTZ CORPORATION, a
Delaware corporation (together with its successors and assigns, the “Parent
Borrower”) and the Administrative Agent (as defined below).
RECITALS
WHEREAS, the Parent Borrower is party to that certain Credit Agreement, dated as
of June 30, 2016 (as amended by the First Amendment, dated as of February 3,
2017 (the “First Amendment”) and as further amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Parent Borrower, the several banks and other financial institutions
from time to time parties thereto, Barclays Bank PLC, as administrative agent
(in such capacity, the “Administrative Agent”) and collateral agent (in such
capacity, the “Collateral Agent”), Credit Agricole Corporate and Investment
Bank, as syndication agent, and Bank of America, N.A., Bank of Montreal, BNP
Paribas, Citibank, N.A., Goldman Sachs Bank USA, JPMorgan Chase Bank, N.A. and
Royal Bank of Canada, each as a co-documentation agent; and
WHEREAS, pursuant to Section 11.1(d)(z) of the Credit Agreement, the Parent
Borrower and the Administrative Agent desire to amend the Credit Agreement to
cure the omission of the phrase “December 31” before the phrase “ending
thereafter” in the last row of the column headed “Fiscal Quarter Ending” in
Section 8.9 of the Credit Agreement.
NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
Section 1.    Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.
Section 2.    Amendment.
(a)        Section 8.9 of the Credit Agreement (Financial Covenant) is hereby
amended and restated in its entirety as follows:
“8.9    Financial Covenant.    Commencing with the fiscal quarter ending
December 31, 2016, the Parent Borrower shall not permit the Consolidated First
Lien Leverage Ratio as at the last day of the Most Recent Four Quarter Period
ending during any period set forth below to exceed the ratio set forth below
opposite such period below:









--------------------------------------------------------------------------------




Fiscal Quarter Ending
Consolidated First Lien
Leverage Ratio
December 31, 2016
3.00:1.00
March 31, 2017
3.25:1.00
June 30, 2017
3.25:1.00
September 30, 2017
3.25:1.00
December 31, 2017, and each March 31, June 30, September 30 and December 31
ending thereafter
3.00:1.00

”
Section 3.    Conditions to Effectiveness of the Second Amendment. This Second
Amendment shall become effective upon execution by the Parent Borrower and the
Administrative Agent (the “Effective Date”).
Section 4.    Counterparts. This Second Amendment may be executed in any number
of counterparts and by different parties hereto on separate counterparts, each
of which when so executed and delivered shall be deemed to be an original, but
all of which when taken together shall constitute a single instrument. Delivery
of an executed counterpart of a signature page of this Second Amendment by
facsimile or any other electronic transmission shall be effective as delivery of
a manually executed counterpart hereof.
Section 5.    Loan Document. This Second Amendment shall constitute a Loan
Document for purposes of the Credit Agreement and from and after the Effective
Date, all references to the Credit Agreement in any Loan Document and all
references in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Credit Agreement, shall, unless expressly
provided otherwise, refer to the Credit Agreement as modified by the First
Amendment and this Second Amendment.
Section 6.    Governing Law. THIS SECOND AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE
EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND
WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
Section 7.    Headings. The headings of this Second Amendment are for purposes
of reference only and shall not limit or otherwise affect the meaning hereof.
Section 8.    Miscellaneous. The provisions of Sections 11.13 and 11.15 of the
Credit Agreement are incorporated by reference herein and made a part hereof
mutatis mutandis.
[Remainder of page intentionally left blank.]




2







--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed and delivered by their respective duly authorized officers as of the
date first above written.
THE HERTZ CORPORATION


By:    /s/ R. Scott Massengill    
    Name: R. Scott Massengill
    Title: Senior Vice President & Treasurer




[Signature Page to Second Amendment]





--------------------------------------------------------------------------------

 




BARCLAYS BANK PLC,
as Administrative Agent


By:    /s/ Craig Malloy    
    Name: Craig Malloy
    Title: Director











